 


109 HR 217 IH: To amend the Internal Revenue Code of 1986 to repeal the 2 percent excise tax on the net investment income of tax-exempt foundations.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 217 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Stearns introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the 2 percent excise tax on the net investment income of tax-exempt foundations. 
 
 
1.Repeal of excise tax on net investment income of tax-exempt foundations
(a)RepealSubsection (a) of section 4940 of the Internal Revenue Code of 1986 (relating to excise tax based on investment income) is repealed.
(b)Conforming amendments
(1)Section 4940 of such Code is amended—
(A)by redesignating subsections (b), (c), and (d) as subsections (a), (b), and (c), respectively,
(B)by striking subsection (e), and
(C)in subsection (a), as redesignated by subparagraph (A), by striking (A) the tax imposed under subsection (a) (computed as if such subsection applied to such private foundation for the taxable year), and inserting (A) an amount equal to 2 percent of the net investment income of such foundation for the taxable year,.
(2)Section 4942(f)(3)(A) of such Code is amended by striking section 4940(c)(3)(B) and inserting section 4940(b)(3)(B).
(3)Section 4945(d)(4)(A) of such Code is amended by striking section 4940(d)(2) and inserting section 4940(c)(2).
(4)Section 4948(a) of such Code is amended by striking section 4940(c)(2) and inserting section 4940(b)(2).
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
 
